ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/17/21 wherein claim 1 was amended; claims 9, 16-18, and 22 were canceled; and claim 46 was added.
	Note(s):  Claims 1-8, 10-15, 19-21, and 23-46 are pending.

DECLARATION
The Examiner acknowledges the declaration filed under 37 CFR 1.132 by Dr. Eric Burak.
	Note(s):  It is duly noted that the declaration focuses on 177Lu containing compounds.  Neither the instant invention nor the cited prior art is limited to 177Lu compounds. 
(a) The 103 rejection over Chen et al (Neoplasia, 2005, Vol. 7, No. 3, pages 271-279) in view of Hilbert (US 20120213781) and in further view of Sathyanarayanan et al (US 20150056191) and Afratis et al (Scientific Reports, 7:40138, DOI: 10.1038/srep40138, January 2017, pages 1-12) is WITHDRAWN because Applicant amended the claims to overcome the rejection.
(b) The 103 rejection of Hilbert (US 20120213781) is MAINTAINED for reasons set forth below.


RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 5/17/21 to the rejection of claims 1, 2, 5, 10-15, 19-21, 23, and 33-45 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I.	Claims 1, 2, 5, 10-15, 19-21, 23, and 33-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 16-22, and 32-52 of copending Application No. 15/971,963 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds having Formula I as set forth in independent claim 1.  The claims differ in that in the instant invention, the variable B is an antibody or antigen binding fragment that specifically binds IGF-1R whereas in the copending application, the variable B is a therapeutic moiety or a targeting moiety that is an antibody or an antigen binding fragment.  However, in the copending application, claim 37 specifically discloses that the antibody or antigen binding fragment thereof specifically binds insulin-like growth factor-1 receptor (IGF-1R).  Thus, the skilled artist would recognize that both inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until patentable subject matter is identified.
EXAMINER’S RESPONSE
	It is duly noted that Applicant requests that the rejection be held in abeyance.  Applicant request is granted and the rejection is still deemed proper.

II.	Claims 1, 2, 5, 10-15, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,093,741. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds encompassed by the structure
    PNG
    media_image1.png
    183
    412
    media_image1.png
    Greyscale
.  The claims differ in that in the instant invention, the variable B is generally an antibody or an antigen fragment wherein in the patented invention, B is the antibody AVE1642.  However, it would have been obvious to select AVE1642 as the antibody of interest as claims 21 and 22 of the instant invention are directed to AVE1642.  Hence, the inventions disclosed overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the rejection be held in abeyance until patentable subject matter is identified.
EXAMINER’S RESPONSE
	It is duly noted that Applicant requests that the rejection be held in abeyance.  Applicant request is granted and the rejection is still deemed proper.

Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

103 Rejection
	I.	The 103 rejection over Chen et al (Neoplasia, 2005, Vol. 7, No. 3, pages 271-279) in view of Hilbert (US 20120213781) and in further view of Sathyanarayanan et al (US 20150056191) and Afratis et al (Scientific Reports, 7:40138, DOI: 10.1038/srep40138, January 2017, pages 1-12) is WITHDRAWN because Applicant amended the claims to overcome the rejection.
	
II.	Claims 1, 2, 5, 10-12, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hilbert (US 2012/0213781).
Hilbert discloses complexes and uses thereof comprising proteins having a recognized domain that binds target antigen.  The complexes are used for diagnostic, prognostic, and therapeutic purposes such as cancer (see entire document, especially, abstract; page 1, paragraphs [0003] – [0004]; page 3, paragraphs [0019] and [0022]; pages 5-6, paragraph [0041]; page 38, paragraph [0300]).  Hilbert discloses that a linker comprising one or more amino acids may be utilized with the complexes.  In addition, the linker may be an alkyl including NH-(CH2)sC(O) wherein s = 2 – 20.  The alkyl may be substituted with lower alky, lower acyl, phenyl, and PEG (page 8, paragraph [0077]; page 49, paragraph [0375]).
Hilbert discloses that their invention also includes a preferred (exemplified) group of antibodies and fragments thereof that bind IGF-1R such as cixutumumab, figitumumab, AMG479, BIIB022, SCH 717454, and R1507 (page 38, paragraph [0299]).  Also, it is disclosed that complexes of Hilbert may be radiolabeled with 211At, 212Bi, 212Pb, 90Y, 111In, 153Sm, 67Cu, 67Ga, 177Lu, 186Re, and 188Re wherein 211At, 212Bi, and 212Pb, for example, are alpha emitting radionuclides.  In addition, Hilbert discloses that the compositions may be complexed with chelating ligands such as DOTA, DOTP, DOTMA, DTPA, and TETA (page 46, paragraph [0347]; page 48, paragraph [0365]; page 49, paragraph [0375]).  Also, Hilbert discloses that one may use coupling (linking) agents such as 6-maleimidocaproyl and maleimidocaproyl-polyethylene glycol in addition to other coupling (linking) agents (pages 46-47, bridging paragraph).
	In independent claim 1, it is disclosed that Formula I is A-L1-(L2)n-B, L2 is X1-L3-Z1, and n = 1.  When n = 1 in Formula I A-L1-(L2)n-B, the formula becomes A-L1-L2-B.  Since the claim discloses that L2 = X1-L3-Z1, the overall formula becomes A-L1- X1-L3-Z1-B.
The invention of Hilbert (US 2012/0213781) encompasses Applicant’s formula, A-L1- X1-L3-Z1-B, at the following conditions: 
A = chelator (see Hilbert, page 48, paragraph [0365]: chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA) or metal-chelator complex (page 48, paragraph [0365]: metals such as 90Y, 111In, 153Sm, 67Cu, 67Ga, 177Lu, 186Re, and 188Re complexed to a chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA).
L1 = substituted alkyl linker which includes NH-(CH2)s-C(O)- wherein s = 2 – 20 (see Hilbert, page 8, paragraph [0077]) which may be substituted by any on-sterically hindering group such as lower alkyl, lower acyl, or PEG.
L2 = X1-L3-Z1 = polyethylene glycol, 
    PNG
    media_image2.png
    87
    116
    media_image2.png
    Greyscale
  where X1 = oxygen, L3 = CH2, and Z1 = CH2 (see Hilbert, page 8, paragraph [0077]).
B = IGF-1R (IGF-1R is a preferred (exemplified) antibody, see Hilbert, page 38, paragraph [0299]) wherein cixutumumab and figitumumab are specifically listed and overlap with the IGF-1R species disclosed in the instant invention.

Thus, the Applicant’s overall formula A-L1- X1-L3-Z1-B is fulfill (rendered obvious) by the teachings of Hilbert.

Likewise, on page 46, paragraph [0350], Hilbert discloses that the coupling agent may be maleimidocaproyl polyethylene glycol.  Thus, Applicant formula A-L1- X1-L3-Z1-B would be encompassed by Hilbert at the following conditions:
A = chelator (see Hilbert, page 48, paragraph [0365]: chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA) or metal-chelator complex (page 48, paragraph [0365]: metals such as 90Y, 111In, 153Sm, 67Cu, 67Ga, 177Lu, 186Re, and 188Re complexed to a chelator such as DOTA, DOTMA, DOTP, DTPA, and TETA).
L1 = substituted alkyl linker which includes maleimidocaproyl polyethylene glycol (see Hilbert, page 46, paragraph [0350]) which may be substituted by any on-sterically hindering group such as lower alkyl, lower acyl, or PEG.
L2 = X1-L3-Z1 = the polyethylene glycol,  
    PNG
    media_image2.png
    87
    116
    media_image2.png
    Greyscale
 , portion of maleimidocaproyl polyethylene glycol for variable L1 above.  For polyethylene glycol, X1 = oxygen, L3 = CH2, and Z1 = CH2 (see Hilbert, page 8, paragraph [0077] and page 46, paragraph [0350]).
B = IGF-1R (IGF-1R is a preferred (exemplified) antibody, see Hilbert, page 38, paragraph [0299]) wherein cixutumumab and figitumumab are specifically listed and overlap with the IGF-1R species disclosed in the instant invention.

Thus, the Applicant’s overall formula A-L1- X1-L3-Z1-B is fulfill (rendered obvious) by the teachings of Hilbert.
	As a result, both Applicant and Hilbert disclose overlapping subject matter.

APPLICANT’S ASSERTIONS
	In summary, the following assertions are made regarding the Hilbert document:  (1) the document disclose protein complexes comprising antibody fragments that bine to one of more than 200 antigens, including IGF-1R.  (2) There is no teaching or suggestion in Hilbert that would motivate a skilled artisan to select the specific antigen IGF-1R from more than 200 antigens.  (3) It is asserted that Hilbert does not state that IGF-1R antibodies are one of its preferred embodiments, but merely list IGF-1R antibodies as one of numerous embodiments.  It is asserted that Hilbert does not use the term ‘preferred’.  (4) In addition, it is asserted that Hilbert does not motivate one to select a linker L3 which may be C1-C50 alkyl or C1-C50 heteroalkyl.
EXAMINER’S RESPONSE
	All of Applicant’s arguments were considered and deemed non-persuasive for reasons of record and those set forth below.  First, for clarification of the record, it appears that the use of the term ‘preferred’ as used by the Examiner to describe some as the information of Hilbert is of concern for Applicant.  Hilbert does disclose preferred embodiments wherein IGF-1R is disclosed.  It is not required that the term ‘preferred’ be used to be a preferred embodiment.  While Hilbert may have disclosed IGF-1R in other locations in the document, in paragraph [0299] of page 38 (excerpt included below), three embodiments within the same paragraph disclose preferred (exemplified) embodiments of the Hilbert document that involve IGF-1R antibodies.  More importantly, some of the IGF-1R antibodies are the same ones appearing in Applicant’s independent claim 1.  In paragraph [0299], Hilbert illustrated the significance of the antibody being IGF-1R compatible by referring to it and listing some specific IGF-1R antibodies in the paragraph.  Thus, the skilled artisan would have been motivated at the time the invention was made to use antibodies that are IFG-1R compatible.  In addition, as seen in paragraph [0299], the paragraph specifically mentions IFG-1R and list only six IFG-1R antibodies, cixutumumab, figitumumab, AMG479, BIIB022, SCH717454, and R1507.  Hence, it would have been obvious to one to readily envision, cixutumumab and figitumumab (which are listed in independent claim 1) because of the small Markush grouping.  Furthermore, since paragraph [0299] disclose the phrase ‘in one embodiment’ three times and list IGF-1R antibodies therein, a skilled artisan would be motivated to use IGF-1R antibodies.
Hilbert, page 38, paragraph [0299]

    PNG
    media_image3.png
    506
    504
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    206
    503
    media_image4.png
    Greyscale

	Second, in regards to the linker of Hilbert, the following response is given.  Hilbert disclose that the linker is a peptide or other moiety that is located between ELPs MRDs, antibody fragments/domains, therapeutics, and other components of the invention.  The linker component may be from 1-20 amino acids.  Possible linkers include glycine and alanine.  In addition, the linker may also be a non-peptide linker should as an alkyl or PEG linker (page 8, paragraphs [0076] and [0077]).  Hilbert’s alkyl linkers fall within the scope of Applicant’s C1-C6 alkyl and C1-C50 alkyl definitions of L1 and L3, respectively.  Likewise, Hilbert’s PEG linker is encompassed by Applicant’s C1-C6 heteroalkyl and C1-C50 heteroalkyl definition for L1 and L3, respectfully.  Thus, the skilled artisan would recognize that the linkers of Hilbert are encompassed by the instant invention.
	Thus, the invention rejection over Hilbert is still deemed proper.

NEW GROUNDS OF REJECTION
112 Second Paragraph Rejections
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 10:  Did Applicant intend to write ‘antibody or antigen binding fragment’ instead of ‘antibody’?  The claim is ambiguous because it is unclear what antigen binding fragments of figitumumab, cixutumumab, ganitumab, AVE1642, BIIB002, robatumumab, and teprotumumab Applicant is referring to that are compatible with the instant invention.

WITHDRAWN CLAIMS
Claims 3, 4, 6-8, 24-32, and 46 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Once again, Applicant is reminded that it has been held that the recitation that an element is ‘capable of’ performing a function (see independent claim 1, line 9) is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).

Once again, Applicant’s election of Group I (pending claims 1-8, 10-15, 19-21, 23, and 33-46) in the reply filed on 6/19/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.01(a)).  Thus, the restriction mailed on 9/5/19 was deemed proper and made FINAL.
	Note(s):  Applicant elected the species 
    PNG
    media_image1.png
    183
    412
    media_image1.png
    Greyscale
 which reads on pending claims 1, 2, 5, 10-15, 19-, 21, 23, and 33-45.  Since, no specific B was selected, the Examiner searched the B values which are in claims 19-21 (SEQ ID No. 4, SEQ ID No. 8, and AVE1642) and claims 34-45.
	Initially, Applicant’s elected species was searched; however, no prior art was found which could be used to reject the claim.  Thus, the search was extended to the second species, 
    PNG
    media_image5.png
    177
    395
    media_image5.png
    Greyscale
, appearing in claim 10.  No prior art was found to reject the second species appearing in claim 10.  The second species of claim 10 was also searched with the B values which are in claims 19-21 and 34-45.  Hence, the search was expanded to the species in the cited prior art above.  The search was not further extended because prior art was found which could be used to reject the claims.

Applicant is respectfully requested to review the structures in claim 3 and 10.  Some of the bonds and atoms in the structures are not readable.  Applicant is respectfully requested to submit readable copies of the structures.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 26, 2021